Citation Nr: 1731015	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 16, 2016, and in excess of 20 percent beginning June 16, 2016, for a right upper extremity neurological disability.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1980 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Prior to August 11, 2011, the Veteran's incomplete paralysis of the right (major) upper radicular group was mild in severity.

2.  Beginning August 11, 2011, the Veteran's incomplete paralysis of the right (major) upper radicular group has been moderate in severity.

3.  Prior to August 11, 2011, the Veteran's incomplete paralysis of the left (minor) median nerve was mild in severity.

4.  Beginning August 11, 2011, the Veteran's incomplete paralysis of the left (minor) median nerve has been moderate in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher, for a right upper extremity neurological disability were met prior to August 11, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8513 (2016).

2.  The criteria for a 40 percent rating, but not higher, for right upper extremity neurological disability have been met beginning August 11, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8513 (2016).

3.  The criteria for a rating in excess of 10 percent for left upper extremity CTS were not met prior to August 11, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8515 (2016).

4.  The criteria for a 20 percent rating, but not higher, for left upper extremity CTS have been met beginning August 11, 2011.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that his bilateral upper extremity neurological impairment is worse than contemplated by the currently assigned ratings.  

At a March 2010 VA examination, the Veteran reported weakness in his left fingers, but denied tingling and numbness.  He reported tingling and numbness in his right fingers, without weakness.  The Veteran reported that his symptoms occurred daily and were constant.  He reported that he wore wrist braces for treatment, but that he was unable to write, type, or hold anything with his hands.  He reported his overall functional impairment to consist of weakness in the hands and the inability to hold anything longer than a few minutes at a time.  Upon physical examination, the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper without difficulty.  Hand dexterity examination showed that the fingertips were able to approximate the proximal crease of the palm on both hands.  Both right and left hand strength was within normal limits.  Coordination and motor function were within normal limits.  There were findings of paresthesias in the median nerve distribution in both upper extremities, with the right being greater than the left.  Upper extremity reflex examination was normal.  Tinel's sign was absent, bilaterally; and, Phalen's test was positive, bilaterally.  Peripheral nerve examination revealed neuritis.  The examiner confirmed the diagnosis of bilateral CTS.  

In an August 2011 statement, the Veteran reported that the symptoms of his right and left upper extremity CTS had increased in severity.  Specifically, he reported that he had numbness and tingling in both hands as soon as he started to bend his wrist and that holding a steering wheel, using a telephone, and reading a newspaper caused increased symptoms.  The Veteran also reported that he had a lack of feeling and coordination in the thumb, index, and middle fingers of both hands.  

At a June 2012 VA examination, the Veteran reported that his symptoms of bilateral numbness and weakness had gotten progressively worse.  Upon physical examination, the Veteran had moderate paresthesias and numbness in both upper extremities.  Grip strength and the ability to pinch the thumb to the index finger were decreased in both hands.  There was atrophy located in the palmer hand, bilaterally, with the right being worse than the left.  Reflex examination was normal and there were no trophic changes attributable to neuropathy.  Both Phalen's and Tinel's signs were positive, bilaterally.  The Veteran was noted to have mild incomplete paralysis of the right upper extremity median nerve and moderate incomplete paralysis of the left upper extremity median nerve.  The examiner noted that the Veteran's peripheral neuropathy impacted his ability to work in that he was limited in the use of his hands because activity caused symptoms of numbness and, it was recommended he wear wrist braces at all times while working.

In an October 2012 statement, the Veteran reported that his symptoms were getting worse.  He reported loss of strength that continued to get worse on a regular basis, and that he could not write without constant pausing because his hand became too painful.  

In a November 2012 statement, the Veteran reported that he continued to lose grip strength in both hands, along with increasing pain and muscle cramping.  The Veteran also reported a loss of feeling in his fingers and loss of strength and coordination at the base of his thumb in both hands.  

At a March 2014 VA examination, the Veteran reported that his CTS symptoms had continued to increase in severity.  The examiner noted that the Veteran was right-handed and that he experienced severe constant pain in both upper extremities, severe paresthesias in both upper extremities, and severe numbness in both upper extremities.  Muscle strength testing was normal, bilaterally.  There was no atrophy and deep tendon reflexes were normal.  Sensory examination revealed decreased sensation in the hands and fingers.  There were no trophic changes.  Phalen's sign was negative, bilaterally; and, positive for Tinel's sign, bilaterally.  The examiner found that the Veteran had moderate incomplete paralysis of both the right and left median nerves.  The examiner noted that the Veteran's upper extremity neurological impairment impacted his ability to work in that he was unable to write or type.  The Veteran's upper extremity neurological impairment also caused the Veteran to be unable to hold things, unable to carry groceries, and unable to grip things like he used to.     

In a March 2013 statement, the Veteran's daughter reported that she watched her father have trouble using his hands, explaining that he had difficulty holding a paint brush to help paint her house in 2008.  Also, he had started to install new flooring in her house, but was forced to stop and hire someone because of the aching in his hands.  She reported that while cutting and trimming the grass, he would complain about his fingers locking and cramping as well as numbness and tingling in his thumb, index, middle, and ring fingers.  She also reported that the Veteran dropped things such as cell phones, iPods, iPads, CDs, and DVDs.  She reported that it took a long time for the Veteran to type on the computer and that she witnessed him have a difficult time holding the steering wheel of the car for long periods.  The Veteran's daughter also reported witnessing the Veteran almost drop his granddaughter in June 2010, after holding her for a few seconds, because he was having difficulty with his grip.  

In a March 2013 statement, the Veteran's spouse reported that the Veteran's chronic hand pain had become more severe in recent years and that numbness and tingling in his thumb, index, middle, and ring fingers had gotten worse.  She reported that while holding the steering wheel of the car, he had to switch from hand to hand and shake out his hands to relieve pain.  She reported that the Veteran experienced numbness and tingling, with pain radiating from his wrist up to his shoulders and down to his fingers and palm while driving.  She also reported that the Veteran frequently dropped things like forks and his cell phone or iPad while just sitting there.  She reported it took the Veteran longer to do things such as mow the lawn, trim the shrubs, or wash the car because of the problems he had with his hands.  The Veteran's wife reported an incident that occurred in June 2011 where the Veteran dropped the trimmer while trimming the shrubs and cut the thumb and index finger of his left hand, requiring stitches.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include his bilateral upper extremity neurological impairment.  A review of the treatment notes of record does not show that the Veteran has symptoms that are worse than those described in the VA examination reports of record.  

The Board notes that during the pendency of the appeal, the Veteran's right upper extremity neurological impairment has been rated under both 38 C.F.R. § 4.124a, Diagnostic Code 8515 (prior to June 2016) and 38 C.F.R. § 4.124a, Diagnostic Code 8513 (beginning June 2016).  However, the Board finds that the Veteran's right upper extremity neurological impairment would more appropriately be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513 for the entire period on appeal.  

The Board finds that the Veteran is entitled to a rating of 20 percent prior to August 11, 2011, for right upper extremity neurological impairment.  In this regard, the Board notes that for that period, the Veterans right upper extremity symptoms were mild in severity.  Specifically, the Veteran reported symptoms of numbness and tingling, difficulty gripping and writing, and weakness.  Therefore, the Board finds that a rating of 20 percent for right upper extremity neurological impairment is warranted for the period prior to August 11, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  

Consideration has been given to assigning a higher rating prior to August 11, 2011.  However, there is no indication from the record that the Veteran's symptoms were moderate in severity during that period.  At his March 2010 VA examination, the Veteran was able to tie his shoelaces, fasten buttons, and pick up a piece of paper without difficulty.  While the Veteran was reported to experience pain during that period, there is no indication from the record that the symptoms were significant at that time.  Therefore, the Board finds that a rating in excess of 20 percent for right upper extremity neurological impairment is not warranted prior to August 11, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

The Board finds that the Veteran is entitled to a 40 percent rating for his right upper extremity neurological impairment beginning August 11, 2011, the day on which the Veteran submitted a statement indicating his right upper extremity neurological impairment may have increased in severity.  At that time, the Veteran's right upper extremity symptoms had increased to the point where they were moderate in severity.  He experienced increased pain and weakness, decreased grip strength, and difficulty doing ordinary activities with his right hand.  Further, the VA examiner noted that the Veteran's paresthesias and numbness were moderate to severe in severity.  Therefore, a rating of 40 percent for the Veteran's right upper extremity neurological impairment is warranted beginning August 11, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

Consideration has been given to assigning a higher rating for the Veteran's right upper extremity neurological impairment beginning August 11, 2011.  However, there is no indication from the record that the Veteran's right upper extremity symptoms are severe.  In this regard, both the June 2012 and March 2014 VA examiners both noted that the Veteran's symptoms were purely sensory in nature with pain, numbness, and tingling.  While the Veteran experienced decreased grip strength, deep tendon reflexes were all normal.  Therefore, a rating in excess of 40 percent for right upper extremity neurological impairment beginning August 11, 2011, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).   

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left upper extremity CTS prior to August 11, 2011.  In this regard, the Board notes that the Veteran's left upper extremity symptoms were not worse than mild in nature prior to that date.  While he did report some weakness and pain at his March 2010 VA examination, the Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper without difficulty.  Further, coordination and motor function were within normal limits.  Therefore, a rating in excess of 10 percent for left upper extremity CTS is not warranted prior to August 11, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The Board finds that the Veteran is entitled to a 20 percent rating for left upper extremity CTS beginning August 11, 2011, the day on which the Veteran submitted a statement indicating his left upper extremity CTS may have increased in severity.  At that time, the Veteran's left upper extremity symptoms had increased to the point where they were moderate in severity.  He experienced increased pain and weakness, decreased grip strength, and difficulty doing ordinary activities with his hand.  Further, the VA examiner noted that the Veteran's paresthesias and numbness were moderate to severe in severity.  Therefore, a rating of 20 percent for the Veteran's left upper extremity CTS is warranted beginning August 11, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

Consideration has been given to assigning a higher rating for the Veteran's left upper extremity CTS beginning August 11, 2011.  However, there is no indication from the record that the Veteran's left upper extremity symptoms are severe.  In this regard, both the June 2012 and March 2014 VA examiners both noted that the Veteran's symptoms were purely sensory in nature with pain, numbness, and tingling.  While the Veteran experienced decreased grip strength, deep tendon reflexes were all normal.  Therefore, a rating in excess of 20 percent for left upper extremity CTS beginning August 11, 2011, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating of 20 percent, but not higher, prior to August 11, 2011; and to a rating of 40 percent, but not higher, beginning August 11, 2011, for a right upper extremity neurological disability is granted.  

Entitlement to a rating of 20 percent, but not higher, beginning August 11, 2011, for left upper extremity CTS is granted.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


